Per Curiam.
This suit was brought to recover the amount of two promissory notes of $1,000 each, dated March 26th, 1926, payable to the order of the plaintiff, Max Hershowitz, two months after *290date, alleged to have been signed by S. Eeldman and E. Feldman. The defendant, Sarah Feldman, answers and says that she did not sign or execute the notes in suit.
The trial resulted in a directed verdict in favor of Sarah Feldman; on the ground that she did not sign the notes; that the money which was borrowed did not go to the personal benefit of Mrs. Feldman; that the money was not used in the business of Mrs. Feldman. The evidence does not justify the conclusion that the money was borrowed by Feldman for the benefit of his wife individually. The plaintiff’s testimony refers to dealings exclusively with Feldman. He repeatedly testified that Feldman borrowed the money. The husband signed the wife’s name to the notes.
The ground of appeal is alleged error by the trial court in directing a verdict in favor of the defendant, Sarah Feldman. In addition to the facts above stated, the case falls directly within the principle of a wife’s non-liability, stated, discussed and applied by this court in the case of the First National Bank of Freehold v. Rutter, 91 N. J. L. 424; affirmed, 92 Id. 621.
The judgment of the Middlesex County Circuit Court is affirmed.